   Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 1 of 12 PageID #: 1




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 GILBERT GRIFFIN,                                    )
                                                     )
                 Plaintiff,                          )
                                                     ) Case No. ______________
        v.                                           )
                                                     ) JURY TRIAL DEMANDED
 THE MICHAELS COMPANIES, INC.,                       )
 JAMES A. QUELLA, JOSH BEKENSTEIN,                   )
 ASHLEY BUCHANAN, MARK COSBY,                        )
 RYAN COTTON, MONTE E. FORD,                         )
 KAREN KAPLAN, MATTHEW S. LEVIN,                     )
 JOHN J. MAHONEY, BERYL B. RAFF,                     )
 MAGIC ACQUIRECO, INC., and MAGIC                    )
 MERGECO, INC.,                                      )
                                                     )
                 Defendants.                         )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                   NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on March 3, 2021 (the

“Proposed Transaction”), pursuant to which The Michaels Companies, Inc. (“Michaels” or the

“Company”) will be acquired by affiliates of Apollo Global Management, Inc.

       2.      On March 2, 2021, Michaels’ Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Magic AcquireCo, Inc. (“Parent”) and Magic MergeCo, Inc. (“Merger Sub,”

and together with Parent, “Magic”). Pursuant to the terms of the Merger Agreement, Merger Sub

commenced a tender offer (the “Tender Offer”) to purchase all of Michaels’ outstanding common
   Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 2 of 12 PageID #: 2




stock for $22.00 in cash per share. The Tender Offer is set to expire on April 12, 2021.

       3.      On March 16, 2021, defendants filed a Solicitation/Recommendation Statement

(the “Solicitation Statement”) with the United States Securities and Exchange Commission

(“SEC”) in connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a portion of the transactions and

wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Michaels common stock.

       9.      Defendant Michaels is a Delaware corporation and maintains its principal executive

offices at 3939 West John Carpenter Freeway, Irving, Texas 75063. Michaels’ common stock

trades on the NASDAQ under the ticker symbol “MIK.”


                                                  2
  Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 3 of 12 PageID #: 3




       10.    Defendant James A. Quella is Chairman of the Board of the Company.

       11.    Defendant Josh Bekenstein is a director of the Company.

       12.    Defendant Ashley Buchanan is Chief Executive Officer and a director of the

Company.

       13.    Defendant Mark Cosby is a director of the Company.

       14.    Defendant Ryan Cotton is a director of the Company.

       15.    Defendant Monte E. Ford is a director of the Company.

       16.    Defendant Karen Kaplan is a director of the Company.

       17.    Defendant Matthew S. Levin is a director of the Company.

       18.    Defendant John J. Mahoney is a director of the Company.

       19.    Defendant Beryl B. Raff is a director of the Company.

       20.    The defendants identified in paragraphs 10 through 19 are collectively referred to

herein as the “Individual Defendants.”

       21.    Defendant Parent is a Delaware corporation and a party to the Merger Agreement.

       22.    Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       23.    Michaels is North America’s largest specialty provider of arts, crafts, framing,

floral, wall décor, and seasonal merchandise. The Company operates more than 1,275 stores in

forty-nine states and Canada.

       24.    On March 2, 2021, Michaels’ Board caused the Company to enter into the Merger

Agreement with Magic.




                                               3
  Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 4 of 12 PageID #: 4




       25.    Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of Michaels’ outstanding common stock for $22.00 in cash per share.

       26.    According to the press release announcing the Proposed Transaction:

       The Michaels Companies (NASDAQ: MIK) (“Michaels” or “the Company”) and
       funds managed by affiliates of Apollo Global Management, Inc. (NYSE:APO)
       (together with its consolidated subsidiaries “Apollo”) today announced that they
       have entered into a definitive merger agreement pursuant to which investment funds
       managed by affiliates of Apollo have agreed to acquire the Company in a
       transaction that values Michaels at an equity value of approximately $3.3 billion
       (for a transaction valued at $5.0 billion).

       Under the terms of the agreement, which has been unanimously approved by the
       Michaels Board of Directors, Apollo will commence a tender offer to acquire all
       outstanding shares of Michaels for $22.00 per share in cash. The purchase price
       represents a 47% premium to the closing stock price on February 26, 2021 (the last
       trading day prior to press speculation about a potential transaction involving
       Michaels) of $15.00 per share and a 78% premium to the 90-day volume-weighted
       average price. . . .

       The closing of the transaction is subject to customary closing conditions, including
       the expiration or termination of certain regulatory periods and the tender of shares
       representing at least a majority of the Company’s outstanding common stock to
       Apollo, and is expected to close in Michaels’ first half of the Company’s fiscal year.
       Following the successful completion of the tender offer, Apollo managed funds will
       acquire all remaining shares not tendered in the tender offer through a second-step
       merger at the same price. The transaction will be financed through a combination
       of equity provided by Apollo managed funds as well as a committed debt financing
       package to be provided by Credit Suisse, Barclays, Wells Fargo, RBC Capital
       Markets, Deutsche Bank, Mizuho, and Bank of America.

       The merger agreement provides for a “go-shop” period, during which Michaels –
       with the assistance of UBS Investment Bank, its exclusive financial advisor – will
       actively solicit, evaluate and potentially enter into negotiations with and provide
       due diligence access to parties that submit alternative proposals.

       The go-shop period is 25 calendar days, commencing today. Michaels will have the
       right to terminate the merger agreement to enter into a superior proposal subject to
       the conditions and procedures specified in the merger agreement, which Michaels
       will file with a Current Report on Form 8-K. There can be no assurance this process
       will result in a superior proposal. Michaels does not intend to disclose
       developments about this process unless and until its Board of Directors has made a
       decision with respect to any potential superior proposal.




                                                 4
   Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 5 of 12 PageID #: 5




       Upon the completion of the transaction, Michaels will become a privately held
       company and shares of MIK common stock will no longer be listed on any public
       market.

       UBS Investment Bank is acting as exclusive financial advisor to Michaels and
       Ropes & Gray is acting as legal advisor to Michaels. Simpson Thacher & Bartlett
       LLP and Paul, Weiss, Rifkind, Wharton & Garrison LLP, are acting as legal
       advisors to Apollo and Credit Suisse acted as Apollo’s financial advisor.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       27.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       28.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       29.     First, the Solicitation Statement omits material information regarding the

Company’s financial projections.

       30.     The Solicitation Statement fails to disclose: (i) all line items used to calculate

reported EBITDA, adjusted EBITDA, and normalized EBITDA; and (ii) a reconciliation of all

non-GAAP to GAAP metrics.

       31.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       32.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, UBS Securities LLC (“UBS”).

       33.     With respect to UBS’s Selected Public Company Analysis, the Solicitation

Statement fails to disclose: (i) UBS’s basis for selecting reference range multiples of 6.0x to 7.5x



                                                 5
   Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 6 of 12 PageID #: 6




2021E Normalized EBITDA and 5.75x to 7.25x 2022E Normalized EBITDA; and (ii) the number

of fully-diluted outstanding Company shares.

       34.     With respect to UBS’s Selected Transactions Analysis, the Solicitation Statement

fails to disclose: (i) UBS’s basis for selecting reference range multiples of 5.0x to 7.0x TV/LTM

Normalized EBITDA; (ii) the closing dates of the transactions; and (iii) the number of fully-diluted

outstanding Company shares.

       35.     With respect to UBS’s Discounted Cash Flow Analysis, the Solicitation Statement

fails to disclose: (i) the individual inputs and assumptions underlying the discount rates ranging

from 9% to 11%; (ii) UBS’s basis for applying terminal multiples of 6.0x to 7.5x; (iii) the terminal

values for the Company; and (iv) the number of fully-diluted outstanding Company shares.

       36.     With respect to UBS’s price targets analysis, the Solicitation Statement fails to

disclose: (i) the price targets observed in the analysis; and (ii) the sources thereof.

       37.     With respect to UBS’s premiums paid analysis, the Solicitation Statement fails to

disclose: (i) the transactions observed in the analysis; and (ii) the premiums paid in the transactions.

       38.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       39.     Third, the Solicitation Statement fails to disclose the timing and nature of the past

services UBS provided to Parent and its affiliates.

       40.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.




                                                   6
  Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 7 of 12 PageID #: 7




       41.     Fourth, the Solicitation Statement fails to disclose the timing and nature of all

communications regarding the future employment and directorship of the Company’s officers and

directors, including who participated in all such communications.

       42.     Communications regarding post-transaction employment during the negotiation of

the underlying transaction must be disclosed to stockholders. This information is necessary for

stockholders to understand potential conflicts of interest of management and the Board, as that

information provides illumination concerning motivations that would prevent fiduciaries from

acting solely in the best interests of the Company’s stockholders.

       43.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading.

       44.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       45.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       46.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       47.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.




                                                  7
   Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 8 of 12 PageID #: 8




       48.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       49.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       50.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       51.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       52.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be

materially incomplete and misleading.

       53.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       54.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff is threatened with irreparable harm.

       55.     Plaintiff has no adequate remedy at law.

                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       56.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       57.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance



                                                  8
  Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 9 of 12 PageID #: 9




       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       58.    Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       59.    The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       60.    Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and

misleading.

       61.    The omissions in the Solicitation Statement are material to plaintiff, and he will be

deprived of his entitlement to make a fully informed decision with respect to the Proposed

Transaction if such misrepresentations and omissions are not corrected prior to the expiration of

the Tender Offer.

       62.    Plaintiff has no adequate remedy at law.

                                           COUNT III

                    (Claim for Violation of Section 20(a) of the 1934 Act
                       Against the Individual Defendants and Magic)

       63.    Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.




                                                 9
 Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 10 of 12 PageID #: 10




       64.     The Individual Defendants and Magic acted as controlling persons of Michaels

within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions

as directors of Michaels and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Solicitation Statement filed with the

SEC, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       65.     Each of the Individual Defendants and Magic was provided with or had unlimited

access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       66.     Each of the Individual Defendants had direct and supervisory involvement in the

day-to-day operations of the Company, and, therefore, is presumed to have had the power to

control and influence the particular transactions giving rise to the violations as alleged herein, and

exercised the same. The Solicitation Statement contains the unanimous recommendation of the

Individual Defendants to approve the Proposed Transaction. They were thus directly connected

with and involved in the making of the Solicitation Statement.

       67.     Magic also had direct supervisory control over the composition of the Solicitation

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Solicitation Statement.

       68.     By virtue of the foregoing, the Individual Defendants and Magic violated Section

20(a) of the 1934 Act.




                                                 10
 Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 11 of 12 PageID #: 11




       69.     As set forth above, the Individual Defendants and Magic had the ability to exercise

control over and did control a person or persons who have each violated Section 14(e) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act.

       70.     As a direct and proximate result of defendants’ conduct, plaintiff is threatened with

irreparable harm.

       71.     Plaintiff has no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.




                                                   11
Case 1:21-cv-00412-LPS Document 1 Filed 03/22/21 Page 12 of 12 PageID #: 12




Dated: March 22, 2021                 RIGRODSKY LAW, P.A.

                                 By: /s/ Gina M. Serra
                                     Seth D. Rigrodsky (#3147)
                                     Gina M. Serra (#5387)
                                     Herbert W. Mondros (#3308)
                                     300 Delaware Avenue, Suite 210
                                     Wilmington, DE 19801
                                     Telephone: (302) 295-5310
                                     Facsimile: (302) 654-7530
                                     Email: sdr@rl-legal.com
                                     Email: gms@rl-legal.com
                                     Email: hwm@rl-legal.com

                                      Attorneys for Plaintiff




                                    12
